BBH TRUST BBH Core Select class n shares (“BBTEX”) retail Class shares (“BBTRX”) SUPPLEMENT DATED MAY 12, 2014 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2014 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Statement of Additional Information (“SAI”). Defined terms not otherwise defined in this supplement have the same meaning as set forth in the SAI. The trustee and officer table, presented in the “Management” section of the SAI beginning on page 13 and ending on page 15, is hereby deleted in its entirety and replaced with the following: Name and Birth Date Position(s) Held with the Trust Term of Office# and Length of Time Served Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee^ Other Directorships held by Trustee During Past 5 Years Independent Trustees H. Whitney Wagner Birth Date: March 3, 1956 Chairman of the Board andTrustee Chairman Since 2014; Trustee Since 2007 and 2006-2007 with the Predecessor Trust President, Clear Brook Advisors, a registered investment advisor. 6 None. David P. Feldman Birth Date: November 16, 1939 Trustee Since 2007 1992-2007 with the Predecessor Trust Retired. 6 Director of Dreyfus Mutual Funds (42 Funds). Andrew S. Frazier Birth Date: April 8, 1948 Trustee Since 2010 Consultant to Western World Insurance Group, Inc. (“WWIG”); (January 2010 to January 2012) CEO of WWIG (1992-2009). 6 Director of WWIG. Mark M. Collins Birth Date: November 8, 1956 Trustee Since 2011 Partner of Brown Investment Advisory Incorporated, a registered investment advisor. 6 Chairman of Dillon Trust Company. Interested Trustees Susan C. Livingston+ 50 Post Office Square Boston, MA 02110 Birth Date: February 18, 1957 Trustee Since 2011 Partner (since 1998) and Senior Client Advocate (since 2010) for BBH&Co., Director of BBH Luxembourg S.C.A. (since 1992); Director of BBH Trust Company (Cayman) Ltd. (2007 to April 2011); and BBH Investor Services (London) Ltd (2001 to April 2011). 6 None John A. Gehret+ 140 Broadway New York, NY 10005 Birth Date: April 11, 1959 Trustee Since 2011 Limited Partner of BBH&Co. (2012-present); General Partner of BBH&Co. (1998 to 2011); President and Principal Executive Officer of the Trust (2008-2011). 6 None Name, Address and Birth Date Position(s) Held with the Trust Term of Office# and Length of Time Served Principal Occupation(s) During Past 5 Years Officers Radford W. Klotz 140 Broadway New York, NY 10005 Birth Date: December 1, 1955 President and Principal Executive Officer Since 2011 Partner of BBH&Co. since 1995; joined BBH&Co. in 1977. Charles H. Schreiber 140 Broadway New York, NY 10005 Birth Date: December 10, 1957 Treasurer and Principal Financial Officer Since 2007 2006-2007 with the Predecessor Trust Senior Vice President of BBH&Co. since 2001; joined BBH&Co. in 1999. Mark B. Nixon 140 Broadway New York, NY 10005 Birth Date: January 14, 1963 Assistant Secretary Since 2007 2006-2007 with the Predecessor Trust Vice President of BBH&Co. since 2006. Mark A. Egert 140 Broadway New York, NY 10005 Birth Date: May 25, 1962 Chief Compliance Officer (“CCO”); and Anti-Money Laundering Officer Since 2011 Since 2014 Senior Vice President of BBH&Co. since June 2011; Partner at Crowell & Moring LLP (April 2010 to May 2011); and CCO of Cowen and Company (January 2005 to April 2010). Suzan Barron 50 Post Office Square Boston, MA 02110 Birth Date: September 5, 1964 Secretary Since 2009 Senior Vice President and Senior Investor Services Counsel, BBH&Co. since 2005. Alexander Tikonoff 50 Post Office Square Boston, MA 02110 Birth Date: December 23, 1974 Assistant Secretary Since 2009 Vice President and Investor Services Counsel, BBH&Co. since 2012; joined BBH&Co. in 2000. Rowena Rothman 140 Broadway New York, NY 10005 Birth Date: October 24, 1967 Assistant Treasurer Since 2011 Vice President of BBH&Co. since 2009; Finance and Accounting Consultant at The Siegfried Group (2007-2009). # All officers of the Trust hold office for one year and until their respective successors are chosen and qualified (subject to the ability of the Trustees to remove any officer in accordance with the Trust’s By-laws). Messrs. Wagner and Feldman previously served on the Board of Trustees of the Predecessor Trust. + Ms. Livingston and Mr. Gehret are “interested persons” of the Trust as defined in the 1940 Act because of their positions as Partner and Limited Partner of BBH&Co., respectively. ^ The Fund Complex consists of the Trust, which has six series, and each is counted as one “Portfolio” for purposes of this table. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
